EXHIBIT Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA71361-5000 Tel 318 484-7400 www.cleco.com NEWS RELEASE Investor Contacts: Media Contact: Cleco Corporation: Cleco Corporation: Ryan Gunter Fran Phoenix (318) 484-7724 (318)484-7467 Rodney Hamilton (318) 484-7593 For Immediate Release Cleco Corp. Posts 2008Third-Quarter Net Income of $37.1 Million Cleco reaffirms 2008 earnings guidance of $1.60 to $1.70 per share PINEVILLE, La., Nov. 5, 2008 – Cleco Corp. (NYSE: CNL) reported today 2008third-quarter net income applicable to common stock of $37.1 million, down $30.9 million from the $68.0 million recorded in the third quarter of 2007.Included in third-quarter 2007 net income was a $24.1 million gain from the Acadia settlement with Calpine. On an earnings per share basis, Cleco recorded earnings of $0.62 per diluted share for the quarter, down $0.51 per share from the $1.13 per share recorded in thethird quarter of 2007.The Acadia settlement contributed a net $0.41 per share to earnings in the third quarter of 2007. For the nine months ended Sept. 30, 2008, net income applicable to common stock was $88.6 million, or $1.47 per diluted share, down $0.87 per share from the $2.34 per share for the same period in 2007.Included in the first nine months of 2007 was $0.41 per share from the Acadia settlement and $0.81 per share from the Calpine bankruptcy claim. “Although the credit markets are tight and the global economy as a whole has weakened, the fundamentals of Cleco’s core business remain strong, and we are still on target to meet our financial goals for the year,” said Mike Madison, president and CEO of Cleco Corp.“Since our last earnings update, we’ve recovered from Hurricanes Gustav and Ike and have reached an agreement with the Louisiana Public Service Commission (LPSC) on the handling of the storm restoration costs.We also completed the fuel off-loading facility for our Rodemacher Unit 3, an important milestone in our largest solid-fuel generation project ever.Our storm cost recovery plan, Rodemacher Unit 3 project and other major initiatives are discussed in detail in our strategic update later in this release.” more Cleco Corporation Page of 2 of 9 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS Three Months Ended Sept. Subsidiary 2008 2007 Cleco Power LLC $ 0.51 $ 0.57 Cleco Midstream Resources LLC (excluding 2007 gain from Acadiasettlement, net of impairment on investment) 0.08 0.10 Corporate and Other1 0.03 0.05 Earnings excluding Acadia net gain $ 0.62 $ 0.72 Gain from Acadiasettlement, net of impairment on investment - 0.41 Earnings applicable to common stock $ 0.62 $ 1.13 1Includes dividends on preferred stock Results for Third-Quarter 2008: Major Reconciling Items for Third-Quarter EPS 2008 vs. 2007: $ 1.13 2007 Third-Quarter Diluted EPS (0.62) Absence of 2007 gain from Acadiasettlement preferred distribution (equity income) (0.26) Absence of 2007 gain from Acadiasettlement guaranteed payment (other income) 0.47 Absence of 2007 impairment of investment in Acadia (equity income) $ 0.72 (0.03) Lower Cleco Power non-fuel revenue, net (0.01) Lower storm surcharge collections (0.04) Losses on energy hedging, net (0.14) Higher Cleco Power expenses 0.16 Higher Cleco Power AFUDC (allowance for funds used during construction) (0.02) Lower Cleco Midstream results (excluding 2007 gain from Acadiasettlement) (0.02) Lower corporate results $ 0.62 2008 Third-Quarter Diluted EPS Cleco Power’s 2008 third-quarter earnings - down $0.06 per share in the quarter-to-quarter comparison · Kilowatt-hour sales were $0.05 per share lower compared with last year’s results.Lower retail sales resulted in a $0.06 per share decrease in results, partially offset by a $0.01 per share increase in wholesale customer revenue.Kilowatt-hour sales for the third quarter of 2008 were down 5.7 percent from the same period a year ago largely due to extended hurricane-related outages and cooler weather.Cooling-degree days for the quarter were 5.0 percent above normal, but 3.8 percent below third-quarter 2007 levels. (Million kWh) For the three months ended Sept. 30, 2008 2007 Change Electric Sales Residential 1,144 1,170 (2.22 )% Commercial 721 733 (1.64 )% Industrial 762 786 (3.05 )% Other retail 36 35 2.86 % Total retail 2,663 2,724 (2.24 )% Sales for resale 153 165 (7.27 )% Unbilled (134 ) (44 ) (204.55 )% Total retail and wholesale customer sales 2,682 2,845 (5.73 )% more Cleco Corporation Page of3 of 9 · Transmission and miscellaneous revenue increased $0.02 per share quarter over quarter. · Storm surcharge collections were down $0.01 per share due to the issuance of storm recovery bonds in March 2008. · Mark-to-market and realized losses on energy hedging positions tied to a fixed-price wholesale contract were $0.04 per share higher as compared to the same period of 2007. · Interest expense increased $0.08 per share compared to last year’s results.Of that, $0.05 per share was due to higher interest on solid-waste disposal bonds and senior notes, $0.02 per share was related to the senior secured storm recovery bonds, and $0.03 per share related to the carrying cost of the tax benefits of Hurricanes Katrina and Rita storm damage costs, partially offset by $0.02 per share of lower interest related to draws against Cleco Power’s credit facility. · Adjustments/true-ups related to income taxes reduced earnings by $0.07 per share. · Other expenses were $0.01 per share lower compared to the same period last year. · AFUDC, primarily associated with the Rodemacher Unit 3 project, contributed an additional $0.16 per shareas compared to the third quarter of 2007.The equity portion of AFUDC associated with the Rodemacher Unit 3 project was up $0.14 per share, while the debt portion of AFUDC contributed $0.02 per share more than in the third quarter of Cleco Midstream Resources’ results for third-quarter 2008, excluding the 2007 gain from the Acadia settlement, net of impairment on investment – down $0.02 per share in the quarter-to-quarter comparison Evangeline was down $0.03 per share for the third quarter of 2008 compared to the same period a year ago, primarily due to higher maintenance expenses and write-offs of obsolete equipment, both related to an unplanned 2008 outage.Excluding the 2007 gain from the Acadia settlement and impairment of investment, Acadia had lower losses of $0.01 per share compared to the same period last year due to $0.04 per share of lower interest paid to the holding company, partially offset by $0.03 per share for a break-up fee paid to Acadia Power Holdings (APH) in 2007 related to the sale of Calpine’s interest in the Acadia project. Other Corporate earnings decreased $0.02 per share in the quarter-to-quarter comparison, primarily due to $0.04 per share of lower affiliate interest received from Acadia, $0.01 per share of lower interest income, and $0.02 per share reduction in the cash surrender values of corporate life insurance policies.These decreases were partially offset by $0.02 per share of lower interest expense related to the May 2008 repayment of $100 million of corporate debt and $0.03 per share of adjustments/true-ups related to income taxes. more Cleco Corporation Page of4 of 9 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS Nine Months Ended Sept. 30, Subsidiary 2008 2007 Cleco Power LLC $ 1.51 $ 1.09 Cleco Midstream Resources LLC (excluding 2007 gains from the Calpine bankruptcy claim, net, and Acadiasettlement, net of impairment on investment) (0.05 ) (0.13 ) Corporate and Other1 0.01 0.16 Earnings excluding Acadia net gain $ 1.47 $ 1.12 Gain from Calpine bankrupcty claim, net - 0.81 Gain from Acadiasettlement, net of impairment on investment - 0.41 Earnings applicable to common stock $ 1.47 $ 2.34 1Includes dividends on preferred stock Results for Nine Months ended Sept. 2008: Major Reconciling Items for Nine Months ended Sept. 30, EPS 2008 vs. 2007: $ 2.34 Nine Months ended Sept. 30, 2007 Diluted EPS (0.81) Absence of 2007 gain from Calpine bankruptcy claim (equity income) (0.62) Absence of 2007 gain from Acadiasettlement preferred distribution (equity income) (0.26) Absence of 2007 gain from Acadiasettlement guaranteed payment (other income) 0.47 Absence of 2007 impairment of investment in Acadia (equity income) $ 1.12 0.04 Higher Cleco Power non-fuel revenue (0.03) Lower storm surcharge collections (0.06) Higher Cleco Power expenses (0.01) Conversion of ESOP preferred shares to common shares 0.48 Higher Cleco Power AFUDC 0.08 Lower Cleco Midstream losses (excluding gains from the Calpine bankruptcy claim and Acadia settlement, net of impairment of investment) (0.15) Lower corporate results $ 1.47 Nine Months ended Sept. 30, 2008 Diluted EPS Cleco Power’s Nine Months ended Sept. 30, 2008 earnings - up $0.42 per share year over year · Revenue fromwholesale customers added $0.03 per share compared to last year’s results while other retail sales were down $0.02 per share compared to last year’s results.Lower retail sales generally resulted from milder winter weather and extended hurricane-related outages.Heating-degree days for the period were lower than 2007 levels by 9.5 percent. (Million kWh) For the nine months ended Sept. 30, 2008 2007 Change Electric Sales Residential 2,789 2,789 - Commercial 1,874 1,869 0.27 % Industrial 2,177 2,255 (3.46 )% Other retail 101 102 (0.98 )% Total retail 6,941 7,015 (1.05 )% Sales for resale 327 384 (14.84 )% Unbilled 12 67 (82.09 )% Total retail and wholesale customer sales 7,280 7,466 (2.49 )% more Cleco Corporation Page of5 of 9 · Transmission and miscellaneous revenue increased $0.03 per share year over year. · Storm surcharge collections were down $0.03 per share due to the issuance of storm recovery bonds in March 2008. · Interest expense increased $0.11 per share year over year.The increase resulted from $0.09 per share of higher interest on solid-waste disposal bonds and senior notes, $0.05 per share on the storm recovery bonds, and $0.04 per share related primarily to the carrying cost of the tax benefits of Hurricanes Katrina and Rita storm damage costs.These increases were partially offset by a $0.05 per share true-up of lower interest expense related to the storm damage surcredit and $0.02 per share of lower interest related to the repayment of medium-term notes in 2007. · Adjustments/true-ups related to income taxes reduced earnings by $0.06 per share. · Other expenses were $0.11 per share lower compared to the same period last year.Lower employee compensation and benefits and professional fees contributed $0.06 per share.Other taxes, depreciation expense, and generation maintenance work collectively were $0.07 per share lower.Offsetting this amount was $0.02 per share of higher expenses related to capacity contracts. · The 2007 conversion of shares of ESOP preferred stock to shares of common stock resulted in a $0.01 per share dilution. · AFUDC, primarily associated with the Rodemacher Unit 3 project, contributed an additional $0.48 per share as compared to the first nine months of 2007. The equity portion of AFUDC associated with the Rodemacher Unit 3 project was up $0.41 per share, while the debt portion of AFUDC contributed $0.07 per share. Cleco Midstream Resources’ results for Nine Months ended Sept. 30, 2008, excluding the 2007 gains from the Calpine bankruptcy claim, net and Acadia settlement, net of impairment on investment – up $0.08 per share year over year Excluding the 2007 gains from the Calpine bankruptcy claim and the Acadia settlement, net of impairment of investment of $1.22 per share, Acadia had lower losses of $0.08 per share largely due to $0.11 per share of lower interest paid to the holding company.This was partially offset by $0.03 per share related to the break-up fee paid to APH in 2007 related to the sale of Calpine’s interest in Acadia.Evangeline was down $0.02 per share primarily due to higher maintenance expenses.Lower administrative and other miscellaneous expenses added $0.02 per share in the year-to-year comparison. Other Corporate earnings decreased $0.15 per share in the year-to-year comparison.Of that, $0.11 per share was due to lower affiliate interest income received from Acadia, $0.03 per share was related to decreases in cash surrender values of corporate life insurance policies, and $0.05 per share was related to lower interest income from temporary investments and higher taxes.Partially offsetting these decreases were $0.02 per share of lower interest expense due to the payoff of $100 million of senior corporate notes in May 2008, $0.01 per share from the absence of the 2007 Federal Energy Regulatory Commission penalty, and $0.01 per share due to the absence of preferred dividends previously paid on shares of preferred stock converted to shares of common stock. Earnings Guidance “With the planned fall outage at Evangeline, we are maintaining our 2008 earnings target in the range of $1.60 to $1.70 per share,” said Madison.“Those targets assume 2008 capital expenditures of about $265 million on the Rodemacher Unit 3 project (including AFUDC), normal weather for the remainder of the year, and the continuation of our current rate plan.Cleco Midstream earnings targets, in addition to the planned fall more Cleco Corporation Page of6 of 9 outage at Evangeline, assume continued performance by Evangeline’s tolling counterparty and assumptions about Acadia’s plant operations and market conditions.” Strategic Update “In September, Hurricanes Gustav and Ike caused widespread damage and outages across our service territory.Once again, our emergency plan preparation, our crews, and outside help enabled us to quickly restore power,” said Madison. Cleco Power estimates its storm costs from Gustav and Ike to be approximately $85 million.The LPSC has approved the company’s request to capitalize approximately $45 million of this estimate and take the remaining $40 million in O&M expenses from the company’s storm damage cost reserve, leaving approximately $19 million in the reserve for future storm damage.The capital expenditures are expected to be funded significantly by the storm-related tax benefits. “We are less than 12 months away from the commercial operation date of our Rodemacher Unit 3 project,” said Madison.“You may recall, Cleco Power signed an amendment to the Engineering, Procurement and Construction contract with the contractor moving the substantial completion date from September 30, 2009, to June 30, 2009.Nevertheless, there is still much to do with regard to startup of the unit.” “As our Rodemacher Unit 3 project nears completion, we also are working with the LPSC to implement our new rate plan proposal so our new rates go into effect when the unit comes on-line,” said Madison.“The plan we’re proposing allows us to recover the $1 billion capital cost of the project, cover our increased business costs, and still lower customers’ bills.A decision from the LPSC is expected in May 2009.” “As to the2007 long-term request for proposal (RFP) for up to 600 megawatts of additional capacity,our goal is to have an agreement in hand by the end of the year or the first part of 2009,” said Madison.“We will then file for approval with the LPSC.This RFP will help us secure the additional capacity we will need after Rodemacher Unit 3 begins commercial operations.” “Finally, Cleco Power and two of our neighboring utilities have signed a memorandum of understanding to upgrade our interconnected transmission systems in south Louisiana,” said Madison.“The joint project will greatly improve electric service reliability and is anticipated to go before the LPSC for approval in the first quarter of 2009.” Cleco management will discuss the company’s third-quarter 2008 results during a conference call scheduled for 11 a.m. EST (10 a.m. CST) Thursday, Nov. 6, 2008.The call will be broadcast live on the Internet.A replay will be available for 12 months.Investors may access the webcast through the company’s Web site at www.cleco.com by selecting “For Investors” and then “Cleco Corporation Third-Quarter 2008 Earnings Conference Call.” Cleco Corp. is a regional energy company headquartered in Pineville, La.It operates a regulated electric utility company that serves 273,000 customers across Louisiana.Cleco also operates a wholesale energy business with approximately 1,350 megawatts of nameplate generating capacity.For more information about Cleco, visit www.cleco.com. Financial tables follow: more Cleco Corporation Page of7 of 9 CLECO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands, except share and per share amounts) (UNAUDITED) For the three months ended Sept. 30, 2008 2007 Operating revenue Electric operations $ 333,936 $ 300,862 Other operations 7,004 9,238 Affiliate revenue 2,735 1,591 Operating revenue 343,675 311,691 Operating expenses Fuel used for electric generation 93,717 97,863 Power purchased for utility customers 150,502 108,649 Other operations 24,822 23,454 Maintenance 10,754 10,205 Depreciation 19,283 19,739 Taxes other than income taxes 9,033 10,620 Total operating expenses 308,111 270,530 Operating income 35,564 41,161 Interest income 1,669 2,873 Allowance for other funds used during construction 17,786 9,552 Equity income from investees 9,662 27,726 Other income 937 28,402 Other expense (2,276 ) (1,284 ) Interest charges Interest charges, including amortization of debt expenses,premium and discount, net of capitalized interest 20,619 13,752 Allowance for borrowed funds used during construction (4,923 ) (3,444 ) Total interest charges 15,696 10,308 Income before income taxes 47,646 98,122 Federal and state income tax expense 10,513 30,077 Net income 37,133 68,045 Preferred dividends requirements, net of tax 12 12 Net income applicable to common stock $ 37,121 $ 68,033 Average shares of common stock outstanding Basic 60,031,962 59,669,692 Diluted 60,291,616 59,947,916 Basic earnings per share From continuing operations $ 0.62 $ 1.14 Net income applicable to common stock $ 0.62 $ 1.14 Diluted earnings per share From continuing operations $ 0.62 $ 1.13 Net income applicable to common stock $ 0.62 $ 1.13 Cash dividends paid per share of common stock $ 0.225 $ 0.225 more Cleco Corporation Page of8 of 9 CLECO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands, except share and per share amounts) (UNAUDITED) For the nine months ended Sept. 30, 2008 2007 Operating revenue Electric operations $ 803,397 $ 765,791 Other operations 29,826 26,478 Affiliate revenue 7,790 4,673 Operating revenue 841,013 796,942 Operating expenses Fuel used for electric generation 162,140 204,671 Power purchased for utility customers 392,245 308,388 Other operations 69,958 74,493 Maintenance 35,456 35,386 Depreciation 57,970 59,827 Taxes other than income taxes 27,320 30,286 Gain on sale of assets (99 ) - Total operating expenses 744,990 713,051 Operating income 96,023 83,891 Interest income 4,544 8,030 Allowance for other funds used during construction 46,462 21,715 Equity income from investees 2,723 97,608 Other income 1,094 28,644 Other expense (4,322 ) (2,536 ) Interest charges Interest charges, including amortization of debt expenses,premium and discount, net of capitalized interest 49,884 41,786 Allowance for borrowed funds used during construction (14,526 ) (7,502 ) Total interest charges 35,358 34,284 Income before income taxes 111,166 203,068 Federal and state income tax expense 22,573 63,187 Net income 88,593 139,881 Preferred dividends requirements, net of tax 35 446 Net income applicable to common stock $ 88,558 $ 139,435 Average shares of common stock outstanding Basic 59,975,190 58,914,141 Diluted 60,146,501 59,717,636 Basic earnings per share From continuing operations $ 1.48 $ 2.35 Net income applicable to common stock $ 1.48 $ 2.35 Diluted earnings per share From continuing operations $ 1.47 $ 2.34 Net income applicable to common stock $ 1.47 $ 2.34 Cash dividends paid per share of common stock $ 0.675 $ 0.675 more Cleco Corporation Page of 9 of 9 CLECO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Thousands) (UNAUDITED) At Sept. 30, 2008 At December 31, 2007 Assets Current Assets Cash and cash equivalents $ 77,392 $ 129,013 Accounts receivable, net 100,990 87,983 Other current assets 228,779 188,520 Total Current Assets 407,161 405,516 Property, plant and equipment, net 1,982,008 1,725,880 Equity investment in investees 257,613 258,101 Prepayments, deferred charges and other 449,039 317,126 Total Assets $ 3,095,821 $ 2,706,623 Liabilities Current Liabilities Long-term debt due within one year $ 63,546 $ 100,000 Accounts payable 166,143 129,946 Other current liabilities 133,763 127,521 Total Current Liabilities 363,452 357,467 Deferred credits and other liabilities 677,915 568,684 Long-term debt, net 992,869 769,103 Total Liabilities 2,034,236 1,695,254 Shareholders’ Equity Preferred stock 1,029 1,029 Common shareholders’ equity 1,069,176 1,018,731 Accumulated other comprehensive loss (8,620 ) (8,391 ) Total Shareholders’ Equity 1,061,585 1,011,369 Total Liabilities and Shareholders’ Equity $ 3,095,821 $ 2,706,623 ##### Please note:In addition to historical financial information, this news release contains forward-looking statements about future results and circumstances, including, without limitation, statements regarding the Rodemacher Unit 3 project and earnings guidance.There are many risks and uncertainties with respect to such forward-looking statements, including the weather and other natural phenomena, state and federal legislative and regulatory initiatives, the timing and extent of changes in commodity prices and interest rates, the operating performance of Cleco Power’s and Cleco Midstream’s facilities, the financial condition of the company’s tolling agreement counterparty, the performance of the tolling agreement by such counterparty, construction and operational startup of Rodemacher Unit 3, the continuation of the existing rate plan, the outcome of Cleco Power’s rate case, the results of Cleco Power’s long-term RFP, the implementation of the south Louisiana joint transmission project, the impact of the global financial and credit crisis, and other risks and uncertainties more fully described in the company’s latest Annual Report on Form 10-K and Quarterly Reports on Form 10-Q.Actual results may differ materially from those indicated in such forward-looking statements.
